Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art, of which Liao et al. (Three-color photodetector based on quantum dots .and resonant-tunneling diodes coupled with conductive polymers) and Rand et al. (US 2013/0255758) are examples, do not disclose the accumulative limitations of the prior art. Specifically, the independent claim recites an organic active layer and an inorganic semiconductor with piezoelectricity including an exciton dissociation layer. Liao discloses the recited structure (see fig. 1a), wherein PbS quantum dots dissociate holes and the quantum well AlGaN-GaN dissociate electrons, the quantum well being the necessary plurality of layers. But, Liao does not disclose following limitations. The instant application recites the requirement wherein: ELUMO >Ec or EHOMO <Ev. This limitation is the relationship one finds in Rand between organic active regions and organic dissociation regions (see fig. 11). But, the energy levels between the band gaps of inorganic semiconductors and organic conductors are not comparable. Inorganic semiconductors are considered P-type or N-type based on whether there is a lack of holes or electrons, and may be doped to create the type of conductivity desired. Consequently, there is not motivation to modify an inorganic semiconductor to have the energy levels specified. Liao has the band gap of the inorganic semiconductor wider than the inorganic Homo and Lumo range of the organic semiconductor (see Table 1 and fig. 1b). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721